                 Case 3:17-cv-01104-VLB Document 70-35 Filed 04/01/19 Page 1 of 2
                                                        Exhibit 5




From: Office of the Provost <provostOyale.edu>
                            <Drovost@vale.edu>
Date: March 27,
            27. 2015 at 10:03:13 AM EDT
                                     EOT
To: Recipient list <itscomm2avale.edu>
                   <itscomm2@vale.edu>
Subject: Departmental Climate Review

To:        Graduate Students in the Department of Spanish and Portuguese
From:      Barbara Goren and Jamaal Thomas
Re:        Departmental Climate Review


As Provost Polak, Dean Cooley, and Dean Gendler explained in their March 24 memo, we are conducting a review
of the environment
       environment for learning and working in your department. We are writing to you now to explain in more
detail how the review will be conducted.
                            liana Danilowitz from the Office of the Provost will contact you by e-mail to invite
Over the next few weeks, Ilana                                                                                 invite you to
meet with one or both of us. The interviews
                                     interviews will take place at the Hall
                                                                       Hall of Graduate Studies.
                                                                                          Studies, We expect the
interviews
interviews to last about half an hour, but, if more time is needed, we will make sure it is available. If you have
                 you wish
documents that you    wish to share
                              share with
                                     with us, you can bring
                                                       bring them
                                                              them to our meeting or deliver
                                                                                      deliverthem
                                                                                              them by e-mail
                                                                                                        e-mail or hard
                                                                                                                  hard copy
   Ms, Danilowitz.
to Ms.  Danilowitz, If you wish to bring a friend or relative to our meeting, you are welcome to do so. We plan to
                    membersof
interview as many members      of the Department as possible, but time and scheduling limitations may prevent
                                                                                                           prevent us from
                                                                                                                        from
extending an invitation
              invitationto
                         to everyone. If you have not beenbeen contacted but wish to arrange an interview,
                                                                                                  interview,please
                                                                                                             please e-mail
Ms.
Ms, Danilowitz at lani.danilowitza,yale.edu.
                    lani.danilowitz@vale.edu.
The information that you provide us willwill be used
                                                used in
                                                     in a confidential report
                                                                       reportthat  will be made available only
                                                                              that will                    onlytoto the
Provost, the Dean of the Faculty of Arts and Sciences, the Dean of the Graduate School, and their advisers. The
report will not be shared
                   shared with
                           with members
                                 membersof of the Department, and, to the extent possible,
                                                                                   possible,any
                                                                                             any information that you
provide will be aggregated with the information
                                       information provided
                                                    provided by others. If the Provost and the Deans conclude that the
                                               regard to the Department, they may need to share with members of the
report requires any measures to be taken in regard
Department the basis
                 basis for that action,
                                action, but they will not share any information that might
                                                                                       might identify you
                                                                                                       you without
                                                                                                           without your
permission. There
             There is only one exception to this commitment: The University may reveal   reveal identifying information that
you share with us, if there is reason to believe that it is necessary to protect the health or safety of members of the
                    ifthere
Yale community.

In addition to preserving
               preservingconfidentiality,      University has asked Senior Associate Dean
                          confidentiality, the University                             Dean of the Graduate School
                                                                                                            School
Pamela Schirmeister
         Schirmeister and Professor
                          Professor Anders Winroth
                                             Winroth to review academic decisions (including teaching assignments)
made during and after our review to make sure that they have not been influenced
                                                                          influenced by considerations other than
academic performance. If you believe that your participation
                                                  participation in our review or any other improper
                                                                                           improper criterion has been
applied to an academic decision, please bring your concerns to the attention of Dean Schirmeister, who will enlist the
assistance of Professor Winroth as necessary.


                                                             1
        Confidential--Attorneys' Eyes Only                                                       BYRNE003138
                Case 3:17-cv-01104-VLB Document 70-35 Filed 04/01/19 Page 2 of 2

                      thatyouare
I want to emphasize that           not required to meet with us or otherwise participate in
                           you are not                                                       this review. That
                                                                                          in this              decision
                                                                                                          Thatdecision
   yoursto
is yours           and the University is determined to ensure
         to make, and                                  ensurethat   you will
                                                               that you will suffer no repercussions whether you agree
                                                                             sufferno                              agree
                               do urge you, however, to assist the
or decline to participate. We do                                               in ensuring that
                                                                the University in                the environment in
                                                                                            thatthe              in the
                                                                                                                    the
Department
Department is conducive to   the education  and  wellbeing of current
                                                           ofcurrent  and future  graduate students.
                                                            hesitate to contact
 If you have any questions about the review, please do not hesitateto   contact Dean
                                                                                Dean Schirmeister
(pamela.schirmeisterAyale.edu)           fiamaal.thomas@vale.edu: barbara.gorenegmail.com).
 Pamela.schirmeisterfSi.vale.edul or us (jamaal.thomas@yale.edu;     barbara.goren@gmaiI.coml.

 El




                                                           2
        Confidential--Attorneys' Eyes Only                                                    BYRNE003139
